DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, 10, 17, and 19 have been amended.
Claim 11 has been cancelled.
Claim 22 has been added.
Claims 1-10, 12 and 17-22 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites, at lines 33-34, “the branch instructions of the next instruction line.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “branch instructions of the next instruction line.”
Claims 18-22 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,658,534 by White et al. (hereinafter referred to as “White”) in view of US Publication No. 2014/0143521 by Doing et al. (hereinafter referred to as “Doing”). 
Regarding claim 1, White discloses: 
an integrated circuit comprising: a processor (White discloses, at col. 3, lines 43-50, data processing system that includes a CPU, which discloses an integrated circuit comprising a processor.); 
a program memory configured to store instruction lines of a program to be executed by the processor, each instruction line including at least one instruction...(White discloses, at col. 4, lines 12-37, retrieving instructions from system memory or L2 cache.); 
wherein the processor is configured to sequentially request different instruction lines (White discloses, col. 6, lines 31-40, sequentially prefetching, i.e., requesting, instruction lines.), 
...determine whether or not at least one instruction of a current instruction line supplied in response to a corresponding request is a branch instruction (White discloses, at col. 5, lines 45-50, determining whether an instruction is a branch instruction, and, at col. 6, lines 24-40, determining, based on the predecode bits provided by the predecoder, whether an instruction line includes a branch.), and 
wherein the processor is further configured to execute all instructions of the current instruction line before sending a request for an immediate next instruction line when the at least one instruction is a branch instruction (White discloses, col. 6, lines 31-40, if the predecode bit is not set, the instructions include a branch, and no prefetch is initiated, which results in all the current instructions being executed before fetching the immediate next line.).
White does not explicitly disclose an instruction memory configured to store reference instructions being interpretable by the processor as branch instructions, a first comparator, and that the aforementioned determining is by the first comparator and is performed by comparing the at least one instruction to the reference instructions.
However, in the same field of endeavor (e.g., instruction processing) Doing discloses:
an instruction memory configured to store reference instructions being interpretable by the processor as branch instructions (Doing discloses, at ¶ [0010], a match register used to store instructions, which are reference instructions interpretable by the processor as branch instructions.); and 
a first comparator that determines whether an instruction is a branch by comparing the instruction to reference instructions (Doing discloses, at ¶¶ [0023]-[0024], a comparator that compares an instruction, which can be a branch, with instructions in the match register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s determining to compare instructions, as taught by Doing because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, White discloses the elements of claim 1, as discussed above. White also discloses:
a first volatile memory configured to store an address of the next instruction line; a second volatile memory configured to store instructions of the next instruction line (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions, which discloses the second volatile memory. While not specifically mentioned, it is implicit that the instruction cache also stores the addresses of the instructions, and thus discloses the first volatile memory.); and 
a controller configured to: store the address of the next instruction line in the first volatile memory; and store instructions of the next instruction line in the second volatile memory (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch.); and 
execute the instructions of the current instruction line when no instruction of the current instruction line is a branch instruction (White discloses, at col. 6, lines 12-22, executing instructions, which discloses doing so when no instruction of the current line is a branch instruction.).

Regarding claim 3, White discloses the elements of claim 2, as discussed above. White also discloses:
wherein the controller is a state machine (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. As disclosed at col. 6, lines 31-40, this involves evaluating conditions, i.e., inputs, and performing operations based on the conditions, i.e., changing states based on the inputs, which discloses a state machine.).

Regarding claim 9, White discloses:
a method for operating an integrated circuit, wherein the integrated circuit comprises a processor, a program memory...wherein instruction lines of a program to be executed by the processor are stored in the program memory, wherein each instruction line includes at least one instruction...the method comprising: (White discloses, at col. 3, lines 43-50, data processing system that includes a CPU, which discloses an integrated circuit comprising a processor. White discloses, at col. 4, lines 12-37, retrieving instructions from system memory or L2 cache (program memory).);
sequentially requesting, by the processor, different instruction lines (White discloses, col. 6, lines 31-40, sequentially prefetching, i.e., requesting, instruction lines.),  
determining, by...the integrated circuit, while the processor processes a current instruction line supplied in response to a corresponding request, whether or not at least one instruction of the current instruction line is a branch instruction...(White discloses, at col. 6, lines 6-8, a fetch unit that uses, as disclosed at col. 6, lines 31-40, predecode bits to determine whether to prefetch or not. This involves a comparison, e.g., compare the summary bit to 1, if equal, prefetch. White discloses, col. 6, lines 31-40, determining, based on the predecode bits provided by the predecoder, whether an instruction line includes a branch.); 
executing, by the processor, all instructions of the current instruction line before requesting an immediate next instruction line from the program memory when the at least one instruction is a branch instruction (White discloses, col. 6, lines 31-40, if the predecode bit is not set, the instructions include a branch, and no prefetch is initiated, which results in the all current instructions being executed before executing the immediate next line. White discloses, col. 5, lines 22-42, if a long branch is included, the next instruction will not be available, and is retrieved from external memory, e.g., L2 cache.).
White does not explicitly disclose a reference instruction memory wherein reference instructions interpretable by the processor as branch instructions are stored in the reference instruction memory, the determining is by a first comparator comparing the at least one instruction to the reference instructions.
However, in the same field of endeavor (e.g., instruction processing) Doing discloses:
an instruction memory configured to store reference instructions being interpretable by the processor as branch instructions (Doing discloses, at ¶ [0010], a match register used to store instructions, which are reference instructions interpretable by the processor as branch instructions.); and 
a first comparator that determines whether an instruction is a branch by comparing the instruction to reference instructions (Doing discloses, at ¶¶ [0023]-[0024], a comparator that compares an instruction, which can be a branch, with instructions in the match register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s determining to compare instructions, as taught by Doing because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 10, White discloses the elements of claim 9, as discussed above. White also discloses:
when the at least one instruction is not a branch instruction storing, by a first volatile memory, an address of the next instruction line while executing the current instruction line; and storing, by a second volatile memory, instructions of the next instruction line contained in the program memory while executing the current instruction line (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions, which discloses the second volatile memory. While not specifically mentioned, it is implicit that the instruction cache also stores the addresses of the instructions, and thus discloses the first volatile memory.)


Claims 4-8, 12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Doing in view of US Publication No. 2019/0114263 by Olorode et al. (as cited by Applicant and hereinafter referred to as “Olorode”). 
Regarding claim 4, White discloses the elements of claim 2, as discussed above. White also discloses:
wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
four instructions per line (Olorode discloses, at ¶ [0103], operating on 128 bit data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 instructions per line to instead include four instructions per line, which is 128 bits when the instructions are 32 bits long because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 5, White discloses the elements of claim 2, as discussed above. White also discloses:
a second comparator configured to compare, at a time of the request for the next instruction line, the address included in the request for the next instruction line and the address contained in the first volatile memory; ...select the program memory or the second volatile memory; and ...select the program memory or the second volatile memory (White discloses, at col. 6, lines 31-40, determining if a cache line is not already in the instruction cache, which discloses a second comparator configured to compare, at a time of request for the next line, the address of the line with those already in the cache.).
White does not explicitly disclose a first multiplexer and second multiplexer, both connected to the processor.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
a first and second multiplexer (Olorude discloses, at Fig. 17, first and second multiplexers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 system to include multiplexers for selecting because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 6, White, as modified, discloses the elements of claim 5, as discussed above. White also discloses:
wherein the controller is configured to: control...so that a content of the second volatile memory is accessible to the processor and to the first comparator when the address stored in the first volatile memory and the address included in the request for the next instruction line are identical, or control...so that a content of the program memory is accessible to the processor and to the first comparator when the address stored in the first volatile memory and the address included in the request are not identical (White discloses, at col. 6, lines 31-40, reading from the instruction cache if needed instructions are available, or reading from memory if not.).
White does not explicitly disclose a first multiplexer and second multiplexer, both connected to the processor.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
a first and second multiplexer (Olorude discloses, at Fig. 17, first and second multiplexers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 system to include multiplexers for selecting because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 7, White, as modified, discloses the elements of claim 6, as discussed above. White also discloses:
wherein the controller is a state machine (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. As disclosed at col. 6, lines 31-40, this involves evaluating conditions, i.e., inputs, and performing operations based on the conditions, i.e., changing states based on the inputs, which discloses a state machine.).

Regarding claim 8, White, as modified, discloses the elements of claim 6, as discussed above. White also discloses:
wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
four instructions per line (Olorode discloses, at ¶ [0103], operating on 128 bit data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 instructions per line to instead include four instructions per line, which is 128 bits when the instructions are 32 bits long because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 12, White discloses the elements of claim 9, as discussed above. White also discloses:
wherein each instruction line has four instructions of 32 bits each wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
four instructions per line (Olorode discloses, at ¶ [0103], operating on 128 bit data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 instructions per line to instead include four instructions per line, which is 128 bits when the instructions are 32 bits long because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 17, White discloses:
an integrated circuit comprising: a processor (White discloses, at col. 3, lines 43-50, data processing system that includes a CPU, which discloses an integrated circuit comprising a processor.); 
a program memory configured to store instruction lines of a program to be executed by the processor, each instruction line including at least one instruction, the program memory connected to the processor...(White discloses, at col. 4, lines 12-37, retrieving instructions from system memory or L2 cache which is connected to the processor.);  
a first volatile memory connected to the processor and directly connected to the program memory (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions, which discloses the second volatile memory. While not specifically mentioned, it is implicit that the instruction cache also stores the addresses of the instructions, and thus discloses the first volatile memory. As disclosed at Figure 1, the components of the system are connected and/or directly connected.);
a first comparator directly connected to the first volatile memory and the program memory (White discloses, at col. 6, lines 31-40, determining if a cache line is not already in the instruction cache, which discloses a first comparator configured to compare, at a time of request for the next line, the address of the line with those already in the cache. As disclosed at Figure 1, the components of the system are connected and/or directly connected.); and 
a second volatile memory connected to the processor and directly connected to the program memory (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions, which discloses the second volatile memory. While not specifically mentioned, it is implicit that the instruction cache also stores the addresses of the instructions, and thus discloses the first volatile memory. As disclosed at Figure 1, these components are connected and/or directly connected.); 
a controller directly connected to the first comparator, the first and second volatile memories..., wherein the processor is configured to: (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch As disclosed at Figure 1, the components of the system are connected and/or directly connected.)
sequentially request different instruction lines (White discloses, col. 6, lines 31-40, sequentially prefetching, i.e., requesting, instruction lines.), 
execute all instructions of a current instruction line before executing a next instruction line (White discloses, col. 6, lines 31-40, if the predecode bit is not set, the instructions include a branch, and no prefetch is initiated, which results in the current instructions being executed before fetching the next line.), and 
send a request for the next instruction line (White discloses, col. 6, lines 31-40, sequentially prefetching, i.e., requesting, instruction lines.), 
wherein the first comparator is configured to compare an address of the request for the next instruction line with an address stored in the first volatile memory (White discloses, at col. 6, lines 31-40, determining if a cache line is not already in the instruction cache, which discloses a first comparator configured to compare, at a time of request for the next line, the address of the line with those already in the cache.), 
wherein the controller is configured to: ...read and execute the next instruction line from the program memory when the addresses are not identical, ...read and execute the next instruction from the second volatile memory when the addresses are identical (White discloses, at col. 6, lines 31-40, reading from the instruction cache if needed instructions are available, or reading from memory if not.)., and 
...compare the branch instructions of the next instruction line...(White discloses, at col. 5, lines 45-50, determining whether an instruction is a branch instruction, and, at col. 6, lines 24-40, determining, based on the predecode bits provided by the predecoder, whether an instruction line includes a branch.).
White does not explicitly disclose an instruction memory configured to store reference instructions being interpretable by the processor as branch instructions, the instruction memory connected to the processor and the program memory; a second comparator connected to the processor and program memory; a first multiplexer connected to the processor, the program memory, and the second comparator, a second multiplexer connected to the program memory and the second comparator, and that the aforementioned comparing is with instructions of the instruction memory.
However, in the same field of endeavor (e.g., instruction processing) Doing discloses:
an instruction memory configured to store reference instructions being interpretable by the processor as branch instructions the instruction memory connected to...(Doing discloses, at ¶ [0010], a match register used to store instructions, which are reference instructions interpretable by the processor as branch instructions.); and 
a second comparator connected to...that determines whether an instruction is a branch by comparing the instruction to reference instructions (Doing discloses, at ¶¶ [0023]-[0024], a comparator that compares an instruction, which can be a branch, with instructions in the match register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s determining to compare instructions, as taught by Doing because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., prefetching) Olorode discloses:
a first and second multiplexer (Olorude discloses, at Fig. 17, first and second multiplexers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 system to include multiplexers for selecting because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 18, White discloses the elements of claim 17, as discussed above. White also discloses:
wherein the addresses are identical when none of the instructions of the current instruction line is a branch instruction, and wherein the addresses are not identical when at least one instruction of the current instruction line is a branch instruction (White discloses, at col. 6, lines 31-40, determining if a cache line is already in the instruction cache, i.e., if the addresses are identical. When none of the instructions are a branch, the next requested line is the next sequential line, which will be in the cache, so the addresses will be identical. When one of the instructions is a branch, the requested line is not the next sequential line, and so the line will not be in the cache, i.e., the addresses will not be identical.).

Regarding claim 19, White discloses the elements of claim 17, as discussed above. White also discloses:
wherein the controller is configured to: store the address of the next instruction line in the first volatile memory; and store instructions of the next instruction line in the second volatile memory when none of the instructions of the current instruction line is a branch instruction (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. When none of the instructions is a branch, the address instructions of the next sequential line are stored.).

Regarding claim 20, White discloses the elements of claim 18, as discussed above. White also discloses:
wherein the controller is a state machine (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. As disclosed at col. 6, lines 31-40, this involves evaluating conditions, i.e., inputs, and performing operations based on the conditions, i.e., changing states based on the inputs, which discloses a state machine.).

Regarding claim 21, White discloses the elements of claim 17, as discussed above. White also discloses:
wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
four instructions per line (Olorode discloses, at ¶ [0103], operating on 128 bit data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 instructions per line to instead include four instructions per line, which is 128 bits when the instructions are 32 bits long because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 19, White discloses the elements of claim 17, as discussed above. White also discloses:
wherein the processor is further configured to execute all instructions of the current instruction line before sending the request for the next instruction line, which is an immediate next instruction line, when the at least one instruction is a branch instruction (White discloses, col. 6, lines 31-40, if the predecode bit is not set, the instructions include a branch, and no prefetch is initiated, which results in all the current instructions being executed before fetching the immediate next line.).

Response to Arguments
On page 8 of the response filed September 20, 2022 (“response”), the Applicant argues, “Applicant notes that the term "the branch instructions" in claim 17 has antecedent basis. See claim 17, line 7.”
Though fully considered, the Examiner respectfully disagrees. As clarified above, the limitation that is rejected as lacking antecedent basis reads, “the branch instructions of the next instruction line.” While claim 17 previously mentions “branch instructions,” it does so in a general sense, and does not specifically introduce branch instructions included in the next instruction line. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 9 of the response the Applicant argues, “White and Doing do not teach or suggest that the processor is further configured to execute all instructions of the current instruction line before sending a requestfor an immediate next instruction line when the at least one instruction is a branch instruction. The Office Action refers to col. 6,11. 31-40 of White to show this feature. See Office Action, page 4. However, White does not disclose to execute the entire current instruction line before sending a request for an immediate next instruction line. Rather, White shows that a tag (summary bit) is provided by the predecode bit logic 403 and sent to the instruction queue 208 in order to initiate a prefetch before a catch miss is detected so that the prefetch can be carried out immediately. See White, col. 6, 11. 12-42. Applicant notes that an instruction (of an instruction line) with a tag is provided to instruction queue 208 in the instruction unit 204. The instruction unit 204 is different to the execution unit 220, i.e. is not an execution unit. Accordingly, the instructions in the queue 208 are not yet executed. Therefore, White is requesting a subsequent instruction line well before all instructions of the current instruction line are executed, or, in other words, White is not waiting until all instructions of the current instruction line are executed before requesting the immediate subsequent instruction line. Doing is silent with respect to this feature. Hence, independent claim 1 is allowable.”
Though fully considered, the Examiner respectfully disagrees. The cited portions of White discloses the early requesting of the next immediate line only when there is no branch present. This is exactly the same way that the claimed invention operates. When a branch is present, White, similar to the claimed invention, does not prefetch. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 9-10 of the response the Applicant argues the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183